DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/09/22 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 11 a system; and claim 16 a computer program product. Thus, independent claims 1, 11, and 16 are directed to a statutory category of invention.  

receiving a user selection of at least one transaction from a plurality of transactions; 
determining at least one transaction identifier of the at least one transaction based on the user selection; 
transmitting the at least one transaction identifier; 
receiving the at least one transaction identifier of the at least one transaction; 
in response to receiving the at least one transaction identifier, retrieving, from a transaction data database, transaction data representative of the at least one transaction between the financial account and the merchant, the transaction data comprising a merchant identifier; 
determining the merchant associated with the merchant identifier;     
in response to determining the merchant, determining at least one merchant communication mode associated with the merchant, the at least one merchant communication mode predetermined by the merchant and representative of at least one of the following types of communication: text, image, audio, video, or any combination thereof; 
in response to determining the at least one merchant communication mode, generating at least one visual representation of the at least one merchant communication mode by transmitting merchant contact data to the user; 
receiving at least one selected communication mode of the at least one merchant communication mode from the user; 
in response to receiving the at least one selected communication mode, generating a merchant communication session between the user and a merchant, the merchant communication session associated with the at least one selected communication mode; and 
in response to receiving the at least one selected communication mode, facilitating a communicative connection for the merchant communication session between the user and the merchant through the at least one selected communication mode.

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations are directed towards facilitating dispute resolution between a customer and merchant, a process that, under its broadest reasonable interpretation, covers commercial activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, or business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. In this case, an individual, for example a customer service representative or administrator, could facilitate communication between a user of a financial account and a merchant associated with at least one transaction with the financial account, where the italicized steps above define the steps taken by the customer service representative, administrator, and/or user.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
The additional elements relating to computing elements (claim 1: “computer-implemented”; “issuer interface”; “user device”; “processor”; “session management server”; “computer”; “merchant device”; claim 11: “session management server”; “processor”; “issuer interface”; “user device”; “computer”; “merchant device”; claim 16: “computer program product”; “non-transitory computer-readable medium”; “issuer interface”; “user device”; “session management server”; “computer”; “merchant device”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, that amount to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements, as seen, for example, in para. [0071], [0072], [0080], [0081], and [0084] of applicant’s specification. There’s no indication that the other computing elements are anything but generic hardware and/or software. Accordingly, these elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer, i.e. mere instructions to implement the abstract idea or other exception on a computer (see MPEP 2106.05(f)). Thus, the abstract idea is not integrated into a practical application.
The additional element pertaining to “wherein at least a portion of communicated data in the merchant communication session between the user device and the merchant device is routed from the user device, through the issuer interface, through the session management server, to the merchant device” in claims 1, 11, and 16 also amounts to no more than mere instructions to implement the abstract idea or other exception on a computer (see MPEP 2106.05(f), especially references to Intellectual Ventures I LLC v. Capital One Bank). Thus, the abstract idea is not integrated into a practical application.
Lastly, the additional element pertaining to “wherein the issuer interface is associated with an issuer institution that provides the financial account” in claims 1, 11, and 16 amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the abstract idea is not integrated into a practical application.
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). 
Therefore, per Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner carries over the analysis from Step 2A, Prong 2, which concluded that the additional elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer, i.e. mere instructions to implement the abstract idea or other exception on a computer. In order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’" or an equivalent thereof (MPEP 2106.05(f)). Examiner also carries over the analysis pertaining “wherein the issuer interface is associated with an issuer institution that provides the financial account” in claims 1, 11, and 16, where it was determined this additional element amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05.
Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination: 
Claim 2, which is directed to associating a plurality of merchant communication sessions with the at least one transaction identifier, merely serves to narrow the abstract idea;
Claim 3, which is directed to generating a dispute resolution record in at least one database, the dispute resolution record comprising at least a portion of the transaction data and the plurality of merchant communication sessions between the user and the merchant associated with the at least one transaction identifier, merely serves to narrow the abstract idea;
Claim 4, which is directed to transmitting a list of the plurality of merchant communication sessions and at least a portion of the transaction data to at least one of the user, the merchant, and an issuer institution, merely serves to narrow the abstract idea;
Claims 5, 12, and 17, which are directed to modifying the merchant communication session and transmitting a portion of the data, merely serves to narrow the abstract idea;
Claims 6-8, 13, and 18 are directed to descriptive limitations, not positively recited limitations of elements addressed above, such as describing the nature, structure and/or content of the “communicative connection” (claims 6, 13, and 18) or “merchant communication session” (claims 7, 8). While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. 
Claims 9, 14, and 19, which are directed to receiving one or more designated merchant communication modes from the merchant, merely serves to narrow the abstract idea;
Claims 10, 15, and 20, which are directed to generating a merchant communication session identifier, transmitting the merchant communication session identifier, and storing the merchant communication session identifier, merely serves to narrow the abstract idea.
Note that the computing elements in dependent claims do not add significantly more, since these elements simply apply the abstract idea on generic computing elements, as seen, for example, in para. [0071], [0072], [0080], [0081], and [0084] of applicant’s specification.  It is readily apparent that the claim elements represent nothing more than to implement (apply) the judicial exception on a computer. See MPEP 2106.05(f).
When the dependent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Puchek et al. (US 20130262281) in view of Stopic et al. (US 20160034906), Pitz et al. (US 20160055502), and Tuchman et al. (US 20120265697).
Claims 1, 11, and 16
Regarding claims 1, 11, and 16, Puchek discloses: 
[Claim 1: a computer-implemented method for facilitating communication between a user of a financial account and a merchant associated with at least one transaction with the financial account {process 100 defines a computer-implemented method for a payment provider to process a dispute, or a claim, on behalf of the user who has an account with the payment provider for a purchase transaction the user has made with a merchant; para. [0013]}]
[Claim 11: a system for facilitating communication between a user of a financial account and a merchant associated with at least one transaction with the financial account {process 100 defines a system for a payment provider to process a dispute, or a claim, on behalf of the user who has an account with the payment provider for a purchase transaction the user has made with a merchant; para. [0013]}]
[Claim 16: a computer program product for facilitating communication between a user of a financial account and a merchant associated with at least one transaction with the financial account, comprising at least one non-transitory computer-readable medium including program instructions that {process 100 defines a computer program product to process a dispute, or a claim, on behalf of the user who has an account with the payment provider for a purchase transaction the user has made with a merchant; para. [0013]; computer program product and non-transitory computer-readable medium including program instructions described in para. [0031], [0032]}]; comprising:
receiving, with at least one processor of an interface accessible by a user device of the user, a user selection of at least one transaction from a plurality of transactions {once the user initiates the dispute processing on the user device, the user may be led to a page for selecting transaction(s) to be disputed, the user selecting at least one transaction from a plurality of transactions for system to receive; para. [0016]; interface described in para. [0035]; one or more processors described in para. [0032]}; 
determining, with at least one processor of the interface, at least one transaction identifier of the at least one transaction based on the user selection {after selecting “item dispute,” e-receipt may display detailed transaction information including transaction ID, i.e. a determined transaction identifier based on the user selection; para. [0020]}; 
transmitting, with at least one processor of the interface, the at least one transaction identifier to a session management server separate from the user, the merchant, and the interface {transaction ID, i.e. transaction identifier, transmitted to merchant server, i.e. a session management server; para. [0020]; examiner notes that session management is nonfunctional descriptive material that merely conveys meaning to the human reader, as opposed to distinguishing the server from the prior art functionally and/or structurally; see MPEP 2111.05; further, separate from is broad enough to encompass a physical server simply being separate from an individual}; 
receiving, with at least one processor of the session management server, the at least one transaction identifier of the at least one transaction {transaction ID, i.e. transaction identifier, received by merchant server, i.e. a session management server; para. [0020]}; 
in response to receiving the at least one transaction identifier, retrieving, with at least one processor of the session management server from a transaction data database, transaction data representative of the at least one transaction between the financial account and the merchant {payment provider server 270 automatically populates, i.e. retrieves from a database, fields with item description and item price, wherein the item description and/or price define transaction data representative of the at least one transaction between the financial account and the merchant; para. [0025], [0031]; database seen in Fig. 2, while processor described in para. [0032]; note that transaction data is nonfunctional descriptive material that merely conveys meaning to the human reader, as opposed to distinguishing the database from the prior art functionally and/or structurally; see MPEP 2111.05}.
While Puchek discloses an interface, it doesn’t explicitly disclose: said interface being an issuer interface, wherein the issuer interface is associated with an issuer institution that provides the financial account / the issuer interface accessible by a user device of the user and associated with an issuer institution that provides the financial account. Puchek also doesn’t explicitly disclose: 
the transaction data comprising a merchant identifier; 
determining the merchant associated with the merchant identifier; 
in response to determining the merchant, determining at least one merchant communication mode associated with the merchant, the at least one merchant communication mode predetermined by the merchant and representative of at least one of the following types of computer communication: text, image, audio, video, or any combination thereof;
in response to determining the at least one merchant communication mode, generating at least one visual representation of the at least one merchant communication mode on the user device by transmitting, via the interface, merchant contact data to the user device; 
receiving, via the interface, at least one selected communication mode of the at least one merchant communication mode from the user device; 
in response to receiving the at least one selected communication mode, generating a merchant communication session between the user device and a merchant device of the merchant, the merchant communication session associated with the at least one selected communication mode; and 
in response to receiving the at least one selected communication mode, facilitating a communicative connection for the merchant communication session between the user device and the merchant device through the at least one selected communication mode, wherein at least a portion of communicated data in the merchant communication session between the user device and the merchant device is routed from the user device, through the interface, through the session management server, to the merchant device.
However, Stopic teaches a similar system for purchase inquiry and dispute resolution. Stopic discloses: issuer interface, wherein the issuer interface is associated with an issuer institution that provides the financial account / the issuer interface accessible by a user device of the user and associated with an issuer institution that provides the financial account {as shown in Fig. 3B, account holder 302 may contact their issuer 304 through the online banking service web interface 352 to inquire about a transaction, i.e. issuer interface accessible by a user device and associated with an issuer institution that provides the financial account; para. [0069]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the dispute resolution platform of Puchek to include the features of Stopic. Given that Puchek acknowledges the challenges surrounding communication between parties in disputed transactions {para. [0005], [0006]}, one of ordinary skill in the art would have been motivated to facilitate communication between issuers and merchants/acquirers in order to provide transparency regarding remedial actions taken by each of these parties, thereby reducing the likelihood of multiple refunds {para. [0003] of Stopic}. One of ordinary skill in the art would have been motivated to enhance communication transparency, and therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Puchek with Stopic.
The combination of Puchek and Stopic doesn’t explicitly disclose:  
the transaction data comprising a merchant identifier; 
determining the merchant associated with the merchant identifier; 
in response to determining the merchant, determining at least one merchant communication mode associated with the merchant, the at least one merchant communication mode predetermined by the merchant and representative of at least one of the following types of computer communication: text, image, audio, video, or any combination thereof;
in response to determining the at least one merchant communication mode, generating at least one visual representation of the at least one merchant communication mode on the user device by transmitting, via the interface, merchant contact data to the user device; 
receiving, via the interface, at least one selected communication mode of the at least one merchant communication mode from the user device; 
in response to receiving the at least one selected communication mode, generating a merchant communication session between the user device and a merchant device of the merchant, the merchant communication session associated with the at least one selected communication mode; and 
in response to receiving the at least one selected communication mode, facilitating a communicative connection for the merchant communication session between the user device and the merchant device through the at least one selected communication mode, wherein at least a portion of communicated data in the merchant communication session between the user device and the merchant device is routed from the user device, through the interface, through the session management server, to the merchant device.
However, Pitz teaches a similar system for identifying merchant entities based on sales transactions. Pitz discloses: the transaction data comprising a merchant identifier {processing server 102 locates the entry containing the payment transaction identifier in order to obtain a corresponding merchant identifier; para. [0036]}; determining, with at least one processor of the session management server, the merchant associated with the merchant identifier {upon retrieving merchant identifier, processing server determines corresponding merchant; para. [0037]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the dispute resolution platform of Puchek and Stopic to include the features of Pitz. Given that Puchek acknowledges the challenges surrounding initiating disputes with a merchant {para. [0005], [0006]}, one of ordinary skill in the art would have been motivated to facilitate the retrieval of merchant information based on transactions, as taught by Pitz, in order to streamline the dispute resolution process. One of ordinary skill in the art would have been motivated to streamline dispute resolution, and therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Puchek and Stopic with Pitz.
The combination of Puchek, Stopic, and Pitz doesn’t explicitly disclose: 
in response to determining the merchant, determining at least one merchant communication mode associated with the merchant, the at least one merchant communication mode predetermined by the merchant and representative of at least one of the following types of computer communication: text, image, audio, video, or any combination thereof;
in response to determining the at least one merchant communication mode, generating at least one visual representation of the at least one merchant communication mode on the user device by transmitting, via the interface, merchant contact data to the user device; 
receiving, via the interface, at least one selected communication mode of the at least one merchant communication mode from the user device; 
in response to receiving the at least one selected communication mode, generating a merchant communication session between the user device and a merchant device of the merchant, the merchant communication session associated with the at least one selected communication mode; and 
in response to receiving the at least one selected communication mode, facilitating a communicative connection for the merchant communication session between the user device and the merchant device through the at least one selected communication mode, wherein at least a portion of communicated data in the merchant communication session between the user device and the merchant device is routed from the user device, through the interface, through the session management server, to the merchant device.
However, Tuchman discloses a similar system for providing support services via an available communication channel. Tuchman discloses:
in response to determining the merchant, determining at least one merchant communication mode associated with the merchant, the at least one merchant communication mode predetermined by the merchant and representative of at least one of the following types of computer communication: text, image, audio, video, or any combination thereof {in response to determining the merchant, e.g. Best Buy, one or more communication channels 705 that are available to contact an agent are also displayed as graphical representations or icons thereof, the icons representative of text and/or audio, where the availability of communication channels 705 may be determined based on customer's preferences and client's preferences, i.e. predetermined; para. [0102]};
in response to determining the at least one merchant communication mode, generating at least one visual representation of the at least one merchant communication mode on the user device by transmitting, via the interface, merchant contact data to the user device {as seen in Fig. 7A, where communication channels 705 represent icons, i.e. in response to determining merchant communication modes, at least one visual representation of the at least one communication mode transmitted to the user device; para. [0102]}; 
receiving, via the interface, at least one selected communication mode of the at least one merchant communication mode from the user device {customer can select one or more of the available communication channels 705 to establish a communication session with an agent or expert, i.e. system receives via interface at least one selected communication mode; para. [0102]}; 
in response to receiving the at least one selected communication mode, generating a merchant communication session between the user device and a merchant device of the merchant, the merchant communication session associated with the at least one selected communication mode {system calls up the chat application and receives chat request from customer computer, i.e. in response to receiving communication mode, merchant communication session generated; para. [0164]; examiner notes that merchant device of a merchant indicated in Fig. 7A, which shows Best Buy, e.g. a merchant; para. [0102]}; and 
in response to receiving the at least one selected communication mode, facilitating a communicative connection for the merchant communication session between the user device and the merchant device through the at least one selected communication mode, wherein at least a portion of communicated data in the merchant communication session between the user device and the merchant device is routed from the user device, through the interface, through the session management server, to the merchant device {system calls up the chat application and receives chat request from customer computer, i.e. facilitates a communication session; para. [0164]; as depicted in Fig. 1, data flows from mobile or user device 1, through web interface 108, through server embodied by support center 103, to contact center 104; para. [0060]; as noted above, merchant device of a merchant indicated in Fig. 7A, which shows Best Buy, e.g. a merchant; para. [0102]; as noted above, session management is nonfunctional descriptive material that merely conveys meaning to the human reader, as opposed to distinguishing the server from the prior art functionally and/or structurally; see MPEP 2111.05}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the dispute resolution platform of Puchek, Stopic, and Pitz to include the features of Tuchman. Given that Puchek acknowledges the challenges surrounding communication between parties in disputed transactions {para. [0005], [0006]}, one of ordinary skill in the art would have been motivated to provide for an efficient mechanism to provide the customer the best available and cost-effective communication channels to an agent {para. [0012] of Tuchman}. One of ordinary skill in the art would have been motivated to provide effective communication channels for a customer, and therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Puchek, Stopic, and Pitz with Tuchman.

Claims 5, 12, and 17
Regarding claims 5, 12, and 17, the combination of Puchek, Stopic, Pitz, and Tuchman discloses the features of claims 1, 11, and 16, respectively. Puchek further discloses: modifying, with at least one processor of the session management server, the dispute request to comprise at least a portion of the transaction data of the transaction represented by the at least one transaction identifier {to help the user easily identify a particular transaction to be questioned, the list may show, i.e. modify, for each transaction, some key transaction information such as a transaction date, a type of transaction such as "payment," a payment status such as "completed," a transaction ID, and net transaction amount; para. [0016]}, the transaction data further comprising at least one of the following: financial device holder identification data, transaction amount, transaction time, transaction description, or any combination thereof {transaction data includes information corresponding transaction amount; para. [0016]}; and transmitting, with at least one processor of the session management server, at least a portion of the transaction data to at least one of the user device and the merchant device of the merchant {transaction data transmitted to user device, as understood from para. [0016]}.
Tuchman further discloses: the merchant communication session {system calls up the chat application and receives chat request from customer computer, i.e. merchant communication session; para. [0164]}.

Claims 6, 13, and 18
Regarding claims 6, 13, and 18, the combination of Puchek, Stopic, Pitz, and Tuchman discloses the features of claims 5, 12, and 17, respectively. Tuchman further discloses: the communicative connection of the merchant communication session is generated in a network environment, such that at least one of the following conditions is satisfied: only specified financial account data is transmitted to the merchant device, only specified merchant data is transmitted to the user device, or any combination thereof {network environment seen in Fig. 1, as evidenced by network 102; para. [0060]; specified merchant data transmitted, as seen in Figs. 7A, 7B; para. [0103]}.

Claim 7
Regarding claim 7, the combination of Puchek, Stopic, Pitz, and Tuchman discloses the features of claim 1. Tuchman further discloses: the merchant communication session comprises audio communication data, the method further comprising facilitating a telephonic connection between the user device and the merchant device {examples of communication channels include automated IVR, real-time, or VoIP voice communication, i.e. audio communication data facilitating a telephonic connection between the user device and the merchant device; para. [0064]}.

Claims 9, 14, and 19
Regarding claims 9, 14, and 19, the combination of Puchek, Stopic, Pitz, and Tuchman discloses the features of claims 1, 11, and 16, respectively. Puchek further discloses: at least one processor of the session management server {payment provider server 270 with processor seen in Fig. 2; para. [0031], [0032]; as noted above, session management is nonfunctional descriptive material that merely conveys meaning to the human reader, as opposed to distinguishing the server from the prior art functionally and/or structurally; see MPEP 2111.05}.
Stopic further discloses: via a merchant interface separate from the issuer interface {interface on merchant computer 22, separate from issuer computer 28 interface; Fig. 1; para. [0046]}.
Tuchman further discloses: receiving one or more designated merchant communication modes from the merchant {one or more designated communication modes depicted as icons 705; Fig. 7A; para. [0102]}, the one or more designated merchant communication modes representative of permitted communication modes and comprising a mapping of preferred contact data for each designated communication mode {icons 705 represent available or permitted communication, where each icon is mapped directly to merchant and/or representative, i.e. preferred contact data; para. [0102]}, and wherein the at least one merchant communication mode is determined from the one or more designated merchant communication modes {system determines communication mode in response to user selecting one of icons 705, i.e. the one or more designated merchant communication modes; para. [0102]}.

Claims 2-4, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Puchek, Stopic, Pitz, and Tuchman, further in view of Kannan et al. (US 20070198368).

Claim 2
Regarding claim 2, the combination of Puchek, Stopic, Pitz, and Tuchman discloses the features of claim 1. Puchek further discloses: at least one processor of the session management server {payment provider server 270 with processor seen in Fig. 2; para. [0031], [0032]; as noted above, session management is nonfunctional descriptive material that merely conveys meaning to the human reader, as opposed to distinguishing the server from the prior art functionally and/or structurally; see MPEP 2111.05}.
The combination of Puchek, Stopic, Pitz, and Tuchman doesn’t explicitly disclose: associating a plurality of merchant communication sessions with the at least one transaction identifier.
However, Kannan disclose a similar system for customer request and contact management that includes: associating a plurality of merchant communication sessions with at least one transaction identifier {history of interactions of the customer, i.e. plurality of merchant communication sessions, associated with each other through CRM system and with a unique transaction number, i.e. at least one transaction identifier; para. [0063]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Puchek, Stopic, Pitz, and Tuchman to include the associated data features of Kannan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to associate data with an identifier in order to facilitate information retrieval from a database, and therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Puchek, Stopic, Pitz, and Tuchman with Kannan.

Claim 3
Regarding claim 3, the combination of Puchek, Stopic, Pitz, Tuchman, and Kannan discloses the features of claim 2. Puchek further discloses: at least one processor of the session management server {payment provider server 270 with processor seen in Fig. 2; para. [0031], [0032]; as noted above, session management is nonfunctional descriptive material that merely conveys meaning to the human reader, as opposed to distinguishing the server from the prior art functionally and/or structurally; see MPEP 2111.05}.
Kannan further discloses: generating a dispute resolution record in at least one database, the dispute resolution record comprising at least a portion of the transaction data and the plurality of merchant communication sessions between the user and the merchant associated with the at least one transaction identifier {CRM system output defines dispute resolution record, where it’s understood the CRM system output is generated in a database in response to executed instructions, the information contained in the CRM comprising transaction data and history of interactions of the customer, i.e. plurality of merchant communication sessions, which are associated with a unique transaction number, i.e. at least one transaction identifier; para. [0063]}.

Claim 4
Regarding claim 4, the combination of Puchek, Stopic, Pitz, Tuchman, and Kannan discloses the features of claim 3. Puchek further discloses: transmitting, with at least one processor of the session management server, at least a portion of the transaction data to at least one of the user device, the merchant device, and the issuer institution {payment provider server 270 automatically populates fields with item description and item price, i.e. transaction data that are transmitted to the user device; para. [0025, [0031]; payment provider server 270 with processor seen in Fig. 2; para. [0031], [0032]; as noted above, session management is nonfunctional descriptive material that merely conveys meaning to the human reader, as opposed to distinguishing the server from the prior art functionally and/or structurally; see MPEP 2111.05}.
Kannan further discloses: a list of the plurality of merchant communication sessions {history of interactions of the customer with the company defines a list of the plurality of merchant communication sessions; para. [0063]}. 


Claims 10, 15, and 20
Regarding claims 10, 15, and 20, the combination of Puchek, Stopic, Pitz, and Tuchman discloses the features of claims 1, 11, and 16, respectively. Puchek further discloses: the at least one transaction identifier {payment provider server 270 automatically populates fields with item description and item price, where this information represents the at least one transaction identifier; para. [0025], [0031]}; at least one processor of the session management server {payment provider server 270 with processor seen in Fig. 2; para. [0031], [0032]; as noted above, session management is nonfunctional descriptive material that merely conveys meaning to the human reader, as opposed to distinguishing the server from the prior art functionally and/or structurally; see MPEP 2111.05}.
Tuchman further discloses: a merchant communication session and generation of a merchant communication session {icons 705 represent available merchant communication sessions, where each icon generates a merchant communication session; para. [0102]}.
The combination of Puchek, Stopic, Pitz, and Tuchman doesn’t explicitly disclose: generating a merchant communication session identifier; transmitting the merchant communication session identifier to the user device; and storing the merchant communication session identifier in at least one database. 
However, Kannan disclose a similar system for customer request and contact management that includes: generating a merchant communication session identifier {ticket management system 222 assigns a ticket number corresponding to the request or query entered by customer 106, the ticket number defining a generated merchant communication session identifier; para. [0104]; note that microprocessor, computer or server described in para. [0184], [0185]}; transmitting the merchant communication session identifier to the user device {customer 106 visits web page 202 to place a request or to make a query, wherein it’s indicated the ticket number is transmitted to the user device for subsequent entry; para. [0104]}; and storing the merchant communication session identifier in at least one database {given that customer 106 is able to enter ticket number to retrieve a status, it’s understood that the ticket number, i.e. merchant communication session identifier, is stored in a database; para. [0104]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Puchek, Stopic, Pitz, and Tuchman to include the merchant communication session identifier of Kannan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One ordinarily skilled would look to associating data with an identifier in order to facilitate information retrieval from a database, and therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Puchek, Stopic, Pitz, and Tuchman with Kannan.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Puchek, Stopic, Pitz, and Tuchman, further in view of Crespo (US 20070299920).

Claim 8
Regarding claim 8, the combination of Puchek, Stopic, Pitz, and Tuchman discloses the features of claim 1. Tuchman further discloses: the merchant communication session comprises text communication data {one or more communication channels 705 that are available to contact an agent are also displayed as graphical representations or icons thereof, the icons representative of text and/or audio, where the availability of communication channels 705 may be determined based on customer's preferences and client's preferences; para. [0102]}.
The combination of Puchek, Stopic, Pitz, and Tuchman doesn’t explicitly disclose: wherein the generation of the communicative connection of the merchant communication session comprises automatically populating an email, messenger, chat, or short message service (SMS) communication at least partly with transaction data and transmitting the email, messenger, chat, or SMS communication to the merchant device.
However, Crespo teaches a similar system for automatically generating emails to be sent to merchants that includes: wherein the generation of the communicative connection of the merchant communication session comprises automatically populating an email, messenger, chat, or short message service (SMS) communication at least partly with transaction data and transmitting the email, messenger, chat, or SMS communication to the merchant device {transaction email button 950 generates an email to the merchant device regarding the associated transaction, with pre-populated transaction information, i.e. generation of the communicative connection of the merchant communication session comprises automatically populating an email with transaction data; para. [0090]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Puchek, Stopic, Pitz, and Tuchman to include the email populating feature of Crespo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One ordinarily skilled would look to automatically populating an email in order to automate communication between user and merchant, and therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Puchek, Stopic, Pitz, and Tuchman with Crespo.

In sum, claims 1-20 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments filed 1/21/22 were considered when applicant filed the corresponding amendment after final. Examiner will expand on arguments for the purposes of compact prosecution. The headings and page numbers below correspond to those used by applicant in remarks from 1/21/22.

Claim Interpretation – 35 U.S.C. § 112(f)
	Applicant noted on page 13 that the interpretation under 35 U.S.C. § 112(f) no longer applies, given the claim amendments. Examiner agrees. 

Claim Rejections - 35 U.S.C. § 101
	On pages 14-20, applicant argues the previous rejection of claims 1-20 under 35 U.S.C. § 101. While applicant’s arguments are appreciated, they are not persuasive.
	On pages 14, applicant provides a summary of the claim amendments to independent claim 1. Applicant then offers on page 15: ‘As described below, amended independent claims 1, 11, and 16 are directed to significantly more than an abstract idea and are practically applied to the described technical ecosystem… The specification describes a number of technical problems with previously existing systems.’ Applicant points to para. [0002], [0003], [0073] of the specification in the context of Prong One of Step 2A on pages 15 to 18, along with the corresponding claim language.
	While applicant’s arguments are appreciated, examiner has reviewed applicant’s specification and found the corresponding description of the technical problem lacking. MPEP 2106.05(a) recites: ‘If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art’ (examiner’s emphasis).  
In this case, examiner still has not been able to locate the technical problem. Para. [0002] and [0003], which pertain to the background of the invention, describe challenges surrounding contacting a merchant. This is distinct from a technical problem, e.g. improving the functioning of a computer algorithm or GUI, among others. Applicant’s specification provides details regarding automating merchant contact. 
With respect to the arguments presented on pages 18-19 regarding the claimed invention being eligible under Prong Two of Step 2A, examiner again notes that the additional element(s) pertaining to “wherein at least a portion of communicated data in the merchant communication session between the user device and the merchant device is routed from the user device, through the issuer interface, through the session management server, to the merchant device” amount to no more than mere instructions to implement the abstract idea or other exception on a computer (see MPEP 2106.05(f), especially references to Intellectual Ventures I LLC v. Capital One Bank). Either alone or in combination, these elements merely serve to describe generic elements of a computer network. 
On pages 19-20, applicant argues the ‘claims recite "significantly more" than any alleged abstract idea.’ Applicant then goes on to cite cases decided by the courts. However, as examiner articulated above, the additional elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer, i.e. mere instructions to implement the abstract idea or other exception on a computer (see MPEP 2106.05(f)). This is not enough to integrate the abstract idea into practical application; likewise, it is not significantly more. 
	Accordingly, examiner maintains the rejection under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 103
	On pages 20-22, applicant presents arguments related to the amended claims. Given that the claims have been amended and the new interpretation applied, examiner directs applicant’s attention to the rejection above, where claims 1-20 were rejected under 35 U.S.C. § 103.
Accordingly, examiner maintains the rejection under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9965743, directed to facilitating customer-representative collaboration in real-time;
US 6850918, directed to computerized dispute resolution;
US 20020038293, directed to managing remote dispute resolution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./               Patent Examiner, Art Unit 3689                                                                                                                                                                                         	3/8/22
/SARAH M MONFELDT/               Supervisory Patent Examiner, Art Unit 3689